                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

JOSEPH WILLIAM LANNOM, III,                       )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )        NO. 1:18-cv-00069
                                                  )
SOCIAL SECURITY                                   )        JUDGE CAMPBELL
ADMINISTRATION,                                   )        MAGISTRATE JUDGE NEWBERN
                                                  )
     Defendant.

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

14), which was filed on October 11, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends that this action be dismissed without prejudice under Federal Rule

of Civil Procedure 41(b) for failure to prosecute. Although the Report and Recommendation

advised the parties that any objections must be filed within 14 days of service and the Court

provided Plaintiff additional time in which to file any written objections to the Magistrate Judge’s

Report and Recommendation, (see Doc. No. 16), no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, this action is DISMISSED without prejudice under Federal

Rule of Civil Procedure 41(b). The Clerk is directed to close the file.

         It is so ORDERED.

                                                          ________________________________
                                                          WILLIAM L. CAMPBELL, JR.
                                                          UNITED STATES DISTRICT JUDGE
